UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6402


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARVEY LEE MOXLEY, a/k/a Sandy,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00068-RLV-8)


Submitted:   June 10, 2010                       Decided:   July 2, 2010


Before MOTZ and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harvey Lee Moxley, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Robert Jack Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harvey Lee Moxley appeals the district court’s order

granting    in   part    his     motion       filed   pursuant       to   18    U.S.C.

§ 3582(c)(2) (2006), which sought a reduction in sentence based

upon the amendments to the crack cocaine sentencing guidelines.

We   have   reviewed    the    record     and    find   no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      United      States    v.    Moxley,       No.    5:98-cr-00068-RLV-8

(W.D.N.C. Feb. 6, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court   and     argument      would    not      aid   the

decisional process.

                                                                               AFFIRMED




                                          2